Case 1:20-cv-23561-CMA Document 12 Entered on FLSD Docket 11/23/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE No.: 20-23561-CIV-ALTONAGA

  NUNO ALPENDRE,

         Plaintiff,
  v.

  CORAL GABLES ASSET
  MANAGEMENT LLC and
  DAVID COGGINS,

        Defendants.
  _________________________/

                                                ORDER

         THIS CAUSE is before the Court upon Plaintiff’s Showing of Good Cause Why This

  Action Should Not be Dismissed for Failure to Perfect Service of Process and Motion to Extend

  the Deadline to Effect Substitute Service [ECF No. 11], filed on November 20, 2020. The relief

  Plaintiff seeks is obvious from the title of his Motion.

         Plaintiff filed this action on August 26, 2020 (see Compl. [ECF No. 1]), and on September

  11, 2020, the Court entered an Order [ECF No. 9] reminding Plaintiff of his obligation under the

  Rules to serve Defendants with the summons and Complaint on or before November 24, 2020 or

  show cause why the action should not be dismissed (see id.). In his Motion, Plaintiff describes

  how Defendant David Coggins evaded service of process on four occasions from November 3 to

  November 16, 2020. (See Mot. 2).        Plaintiff states he reached out to counsel for Coggins on

  October 2, 2020 to inquire whether counsel would accept service for Coggins but was told counsel

  was not authorized to do so. (See id. 2–3). Defendant Coral Gables Asset Management LLC is

  now defunct and presumably has no assets, and Plaintiff surmises Coggins is aware of this lawsuit

  and is evading service. (See id. 3–4). Consequently, Plaintiff asks for an additional 30 days to
Case 1:20-cv-23561-CMA Document 12 Entered on FLSD Docket 11/23/2020 Page 2 of 3


                                                             CASE No.: 20-23561-CIV-ALTONAGA
  serve the Secretary of State under Florida Statute section 48.181(1). (See id. 3–5).

          Plaintiff’s Motion is silent on what efforts, if any, Plaintiff engaged in to serve Coggins

  before the four attempts in November and the October 2, 2020 email inquiry to defense counsel.

  It appears Plaintiff did nothing to serve Defendants from August 26 to November 3. Plaintiff had

  ample time to hire a process server to effectuate service or to seek to be allowed to serve the

  Secretary of State; certainly, the Court’s September 11, 2020 Order appears to have had little

  effect. On these facts, the Court does not find Plaintiff has shown good cause for his delay or his

  request for a 30-day extension. See Melton v. Wiley, 262 F. App’x 921, 924 (11th Cir. 2008)

  (noting district court properly exercised its discretion in denying additional time to perfect service

  after it considered plaintiff’s inaction when notified of an insufficiency defense claimed in the

  defendant’s answer and failure to seek an extension of time to serve, and the absence of evidence

  of an attempt by the defendant to evade service).

          Further, notably absent from the Motion is any request to amend the Amended Complaint

  [ECF No. 5] to include jurisdictional facts that bring Coggins within the applicable statute. See

  Alhussain v. Sylvia, 712 So. 2d 806, 807 (Fla. 4th DCA 1998) (substitute service under section

  48.181 improper where the complaint alleged the defendant was a Florida resident but “failed to

  allege, nor was it amended to allege, that [the defendant] had become a nonresident or was

  concealing his whereabouts.” (alteration added)); see also Taverna Opa Trademark Corp. v.

  Ismail, No. 08-20776-Civ, 2009 WL 1220513, at *1 (S.D. Fla. Apr. 30, 2009) (stating

  jurisdictional allegations are required in the complaint as a prerequisite to seeking the benefit of

  substitute service). The Court is also not advised there exists a statute-of-limitations bar to refiling

  the action. See, e.g., Horenkamp v. Van Winkle & Co., Inc., 402 F.3d 1129, 1132 (11th Cir. 2005)

  (citation omitted).



                                                         2
Case 1:20-cv-23561-CMA Document 12 Entered on FLSD Docket 11/23/2020 Page 3 of 3


                                                 CASE No.: 20-23561-CIV-ALTONAGA
        Being fully advised, it is

        ORDERED AND ADJUDGED that Motion to Extend the Deadline to Effect Substitute

  Service [ECF No. 11] is DENIED.

        DONE AND ORDERED in Miami, Florida, this 23rd day of November, 2020.



                                              _________________________________
                                              CECILIA M. ALTONAGA
                                              UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                             3
